In an action, inter alia, for specific performance of a contract to sell real property, the defendant appeals from a judgment of the Supreme Court, Nassau County (Joseph, J.), entered June 21, 2000, which, upon an order of the same court, dated April 18, 2000, granting the plaintiff’s motion for summary judgment and denying the defendant’s cross motion for summary judgment, directed specific performance of the contract of sale.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly found that the binder in question sufficiently set forth the essential terms so as to constitute an enforceable agreement (see General Obligations Law § 5-703; Century 21 Volpe Realty v Jhong Kim, 231 AD2d 667; O’Brien v West, 199 AD2d 369, 370; Birnhak v Vaccaro, 47 AD2d 915, 916).
The defendant’s remaining contentions are without merit (cf. Checkla v Stone Meadow Homes, 280 AD2d 510; O’Brien v West, supra at 370). Prudenti, P.J., Santucci, Florio and Friedmann, JJ., concur.